Citation Nr: 0635536	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-14 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating determination for 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer at the RO in March 2001.

This matter was previously remanded by the Board in November 
2003.  


FINDING OF FACT

The veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2006); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The April 2004 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The April 2004 letter notified the veteran that he was 
responsible for ensuring that VA received records not in the 
custody of a Federal department or agency.  This notice 
served to advise him to submit relevant evidence in his 
possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; and he was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Even if the 
notice as to type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal was not deemed proper, as the Board concludes below 
that the preponderance of the evidence is against this claim, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations.

PTSD

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

At the outset, the Board notes that the veteran sustained 
multiple shell fragment wounds and the loss of his right eye 
in January 1969 as a result of hostile enemy action.  The 
Board further observes that the veteran is the recipient of 
the Purple Heart.  He is clearly a combat veteran, and since 
he is claiming PTSD based on a combat stressor, needs no 
credible supporting evidence of the stressor.

The veteran requested service connection for PTSD in August 
1999.

In December 1999, the veteran was afforded a VA examination.  
At the examination, the veteran reported his shrapnel 
injuries.  He noted that he felt scared and angry at the time 
of the incident.  He indicated that the other person who had 
stayed with him had died.  

The veteran admitted to having nightmares upon returning from 
Vietnam but denied any current nightmares.  He stated that he 
had intrusive distressing recollections of the event.  The 
veteran indicated that movies and other veterans reminded him 
of the incident and that he tried to forget about it.  He 
reported avoiding activities that aroused recollection of the 
trauma.  

The veteran had difficulty staying asleep and slept only 4 to 
6 hours.  He admitted to irritability and outbursts of anger 
as well as hypervigilance.  He denied feeling depressed, 
having panic attacks, suicidal or homicidal ideations, 
changes in appetite, hearing voices or seeing things.  

Mental status examination revealed no abnormal body 
movements.  He was cooperative and his mood was euthymic.  
His affect was appropriate.  His speech was spontaneous, 
coherent, and relevant.  There were no signs of psychosis and 
no homicidal or suicidal ideation.  He was alert and oriented 
times three.  He performed serial sevens well and remembered 
2/3 objects after five minutes.  His general knowledge was 
fair and he did well with abstract reasoning and proverb 
interpretation.  His insight and judgment were described as 
fair.  

There was no Axis I diagnosis.  The examiner stated that the 
veteran did not meet the full criteria for PTSD.  He met the 
criteria for reexperiences and increased arousal but did not 
meet the criteria for avoidance.  

The veteran did not have any significant distress or 
impairment in social or occupational or important areas of 
functioning.  The examiner stated that even though the 
veteran met some of the criteria for PTSD, he did not meet 
the full criteria for PTSD.  

In support of his claim, the veteran submitted a March 2000 
report from E. Tripi, Ph D., based upon an evaluation 
performed by her in August 1999.  In her report she noted 
that the veteran sustained severe injuries while in Vietnam.  
She observed that the veteran had worked for VA since 
February 1970 and that his employment revolved around record 
management, moving furniture and some computer work.  

She stated that the veteran exhibited the following 
symptomatology: intrusive and involuntary thoughts regarding 
his Vietnam experience on an intermittent daily basis; dreams 
and/or nightmares related to his military experience every 
night; physical reactions such as waking up feeling 
frightened and profusely sweating; and flashbacks, wherein 
his legs give out.  She further indicated that helicopter 
sounds could create intrusive thoughts or flashbacks.  

She observed that the veteran became extremely upset around 
places, people, and events that reminded him of the military.  
He had trust issues and always felt like he was letting 
others down.  He avoided talking or thinking about his trauma 
and had for many years.  More recently, the thoughts had been 
intrusive.  He had felt alienated and separated for a long 
time.  He also had a sense of doom.  The veteran stated that 
he never thought he would live this long.  

The veteran also had difficulty falling and staying asleep.  
He only slept about four hours intermittently.  He felt very 
fatigued during the day.  He had generalized irritability and 
outbursts of anger.  The veteran was hypervigilant and 
overprotective regarding his family.  He stated that his wife 
was afraid to wake him and that he had exaggerated startle 
response.  A diagnosis of PTSD, delayed, chronic, severe, was 
rendered.  The veteran reported the incident where he 
sustained his shrapnel wounds and loss of his eye as his 
stressor.  

Dr. Tripi indicated that based upon her review of the 
veteran's medical records and her interview it was her 
opinion that the veteran suffered from PTSD related to his 
military experience.

At the time of his March 2001 hearing, the veteran reported 
the incident where he sustained his shrapnel wounds in 
service.  He testified that he remembered the day he was hit.  
The veteran stated that he was very scared following the 
incident as to what was going to happen to him.  He indicated 
that he constantly thought about the incident.  The veteran 
stated that he had to explain to people that he only had one 
eye and that he had to pace himself as a result of his 
injuries.  He reported that he worked for VA as a program 
assistant.  He noted that he constantly had to remind people 
at work that he was a disabled veteran.  

The veteran indicated that he had been married since 1972 and 
that his marriage was better than it had been in the past.  
He noted that for the first five years there were a lot of 
problems.  The veteran reported that he had acquaintances but 
no real friends.  He stated that he was not as close with his 
children as he had been when they were younger.  The veteran 
noted that he was disappointed that his status as a disabled 
veteran had not helped him at work.  He reported that he had 
been at the GS 5 level for 25 years.  

The veteran indicated that he would let his feelings become 
bottled up.  He reported sleeping two to three hours per 
night.  The veteran noted that he tended to fall asleep after 
he left work and that he was a night owl.  He indicated that 
he was not receiving any psychiatric treatment.  The veteran 
agreed to report for another VA examination.  

In June 2001, the veteran was afforded an additional VA 
examination.  The claims folder was noted to have been 
reviewed.  The veteran indicated that he had never been seen 
by a psychiatrist for any kind of psychiatric treatment.  He 
noted that he briefly saw someone as it related to a domestic 
violence issue when he got into a fight with his wife and 
children several years ago.  The veteran stated that he was 
somewhat frustrated by his current employment.  He noted that 
he had been working for VA since 1970 and was still a GS 5.  

The veteran indicated that he had not been advanced at his 
job because he was a veteran and he was a male.  He reported 
that his sleep was marginal.  He noted having dreams but did 
not elaborate on them.  He denied any clear flashbacks or 
nightmares.  He also denied avoidance of traumatic events.  
He reported that he loved to watch movies.  

The veteran also noted being close to his wife.  He further 
reported coaching baseball and playing softball.  He noted a 
stable appetite and reported gaining 15 lbs. in the past 
year.  He denied any suicidal or homicidal ideation.  He also 
denied feeling helpless or hopeless.  He also noted not 
having a sustained sad mood, anxiety, panic attacks, or manic 
symptoms.  He further denied hallucinations or delusions of 
persecution.  The veteran reported that he collected GI Joe 
cars and figures, which were related to Army figures.  

The veteran was noted to have worked for VA for 30 years and 
to have two children.  He denied any significant stressors at 
home or at work besides not being able to progress further in 
his job.  

Mental status examination revealed that the veteran was alert 
and oriented.  He was cooperative and had good hygiene and 
grooming. He denied any acute distress.  His speech was 
fluent and he had no motor agitation.  His affect was 
euthymic and reactive without any suicidal or homicidal 
ideation.  He did not have any psychotic symptoms.  He also 
did not have any gross cognitive impairment and was found to 
have fair insight.  

There was no Axis I diagnosis rendered.  The examiner 
indicated that the veteran did not meet the criteria for 
PTSD.  He was exposed to a traumatic event but did not have 
flashbacks or nightmares.  The veteran had recurrent 
intrusive recollections but no flashbacks.  He had no 
nightmares and there was no intense psychological distress.  
There was also no avoidance, in fact, the veteran collected 
GI Joes and had no hopelessness.  He was not estranged.  He 
stated that his relationship with his wife had grown over the 
years.  He also liked to coach basketball teams and had no 
psychological amnesia.  He denied any outbursts of anger or 
hypervigilance or startle response.  He did not exhibit any 
anxiety symptoms during his interview.  The examiner noted 
that as the veteran did not have all these above symptoms, he 
did not meet the criteria necessary for PTSD.  

In his September 2001 substantive appeal, the veteran 
indicated that service connection was warranted for PTSD 
based upon his feelings, the injuries he sustained in 
service, and his receipt of the Purple Heart.  

In a June 2003 statement in support of claim, the veteran's 
wife noted that the veteran had had nightmares through the 
years.  She also reported that he would become depressed and 
often and would be easily upset.  He did not communicate with 
his sister or visit his mother in the nursing home.  She 
noted there were many nights when the veteran did not come to 
bed.  He would also stare into space.  He often stated that 
he wished he were dead.  She noted that the veteran did not 
talk much about Vietnam.  

The Board notes that the veteran was found to have PTSD 
related to his period of service by Dr. Tripi, a 
psychologist.  She linked that diagnosis to multiple shrapnel 
wounds.  However, the veteran was found to not have the 
criteria necessary for a diagnosis of PTSD by two separate VA 
examiners, both medical physicians.  

Moreover, the June 2001 VA examiner indicated that he had 
reviewed the claims folder in conjunction with the 
examination.  The Board is giving more weight to the opinions 
rendered by the VA examiners due to their medical training 
and the June 2001 VA examiner's notation that he had 
thoroughly reviewed the file.  

As to the veteran's and his wife's beliefs that he currently 
has PTSD, as lay persons, neither is qualified to render a 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because two of the three competent opinions, including the 
most probative opinion, are against a finding of current 
PTSD; the preponderance of the evidence is against the claim.  
Reasonable doubt does not arise, and the claim is denied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


